Citation Nr: 1548962	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to April 1990.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from an April 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for thoracic and lumbar spine disabilities.  In September 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2012, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  After the case was remanded for additional development in December 2012, a September 2013 Board decision denied service connection for thoracic and lumbar spine disabilities.  The Veteran appealed that decision to the Court.  In May 2015, the Court issued an order that vacated the September 2013 Board decision with regard to both issues, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a May 2015 Joint Motion for Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The record reflects that the Veteran has received treatment for his thoracic and lumbar spine disabilities from at least four private medical providers.  Specifically, an April 2010 statement from one private provider (Dr. Maggio) notes that the Veteran began seeking care from him in 1999, and an August 2013 statement from a second private provider (Dr. Geheren) notes that the Veteran began seeking care from him in 2002.  In addition, a September 2000 medical bill notes pertinent diagnoses by a third private provider (Dr. Patzer), and statements have also been received from a fourth private provider (Dr. Wardell) who claims to have treated the Veteran.  Despite the Board's instructions in its December 2012 remand to secure all outstanding private treatment reports for the Veteran, the AOJ did not request authorization from the Veteran to secure all such records from his identified providers.  As noted in the May 2015 Joint Motion, these records are significant because they may document pertinent treatment for the Veteran's claimed disabilities as early as 1999 and may support the private nexus opinions that the Veteran has submitted.  Therefore, the AOJ must attempt to secure all such outstanding private treatment reports on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the Board (in its September 2013 decision) cited to a September 2000 questionnaire, titled "Application For Treatment," which was noted to have been completed by the Veteran in seeking treatment from Dr. Geheren.  After a review of the record, the Board has been unable to locate this September 2000 questionnaire.  As noted in the May 2015 Joint Motion, the Board must ensure that this questionnaire is associated with the record on remand.

To fully comply with the guidance in the May 2015 Joint Motion, if new and relevant medical evidence is received the Board must ensure that a new examination is conducted to secure medical opinions regarding the etiology of the Veteran's thoracic and lumbar spine disabilities.  After completing all requested development, the AOJ must review all of the evidence of record, including that submitted to the Board prior to its September 2013 decision without a waiver of initial AOJ consideration (see 38 C.F.R. § 20.1304), prior to readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his thoracic and lumbar spine disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include all records of treatment from Dr. Maggio, Dr. Geheren, Dr. Patzer, and Dr. Wardell, as well as the September 2000 "Application for Treatment" questionnaire which was noted to have been completed by the Veteran in seeking treatment for Dr. Geheren.  If any records requested are unavailable, the reason must be explained for the record.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his thoracic and lumbar spine disabilities since November 2012.

2.  The AOJ should then review the record (including the evidence submitted to the Board prior to its September 2013 decision without a waiver of initial AOJ consideration), ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received, including arranging for a new examination to secure medical opinions regarding the etiology of the Veteran's thoracic and lumbar spine disabilities if new and relevant medical evidence is received), and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

